           Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 1 of 8
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 06/24/2019
                                                                                 CT Log Number 535730096
        TO:     Donna Whitfield
                Pinnacle Entertainment, Inc.
                3980 Howard Hughes Pkwy
                Las Vegas, NV 89169


        RE:     Process Served in Louisiana

        FOR:    PINNACLE ENTERTAINMENT, INC. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 MICHAEL JONES, SR., Pltf. vs. PINNACLE ENTERTAINMENT, INC., etc., Dft.

        DOCUMENT(S) SERVED:               Citation, Petition, Attachment(s)
        COURT/AGENCY:                     24th Judicial District Court, Parish of Jefferson, LA
                                          Case # 796012
        NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 12/29/2018
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Baton Rouge, LA
        DATE AND HOUR OF SERVICE:         By Process Server on 06/24/2019 at 08:45
        JURISDICTION SERVED:              Louisiana
        APPEARANCE OR ANSWER DUE:         Within 15 Calendar days after the service hereof
        ATTORNEY(S) / SENDER(S):          John W. Redmann
                                          Law Office of John W. Red mann, LLC
                                          1101 Westbank Expressway
                                          Gretna, LA 70053
                                          504-500-5000
        ACTION ITEMS:                     CT will retain the current log

                                          Image SOP

                                          Email Notification, Donna Whitfield Donna.Whitfield@pnkmail.com

                                          Email Notification, Elliot Hoops ettiot.hoops@pnkmait.com

                                          Email Notification, JIM CUNNINGHAM jim.cunningham@pnkmail.com

                                          Email Notification, LEIGH ZECHMAN leigh.zechman@pngaming.com

                                          Email Notification, Trevor Frey Trevor.Frey@pngaming.com

                                          Email Notification, Karin K Ashford karin.ashford@pngaming.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          3867 Plaza Tower Dr.
                                          Baton Rouge, LA 70816-4378
        TELEPHONE:                        954-473-5503




                                                                                 Page 1 of 1 / SB
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
                          Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 2 of 8
111111111 11111111 II 1.111111                                            111111 11111 II II II 111111111 11111111
     ,

-     (101) CITATION: PETITION FOR DAMAGES AND REQUEST FOR
    . NOTICE;                                                                                          190614-5507-7

                                                     24TH JUDICIAL DISTRICT COURT
                                                         PARISH OF JEFFERSON
                                                          STATE OF LOUISIANA

     MICHAEL JONES SR
       versus                                   Case: 796-012 Div: "C"
     PINNACLE ENTERTAINMENT INC, BOOMTOWN BELLE P 1 MICHAEL JONES SR
     CASINO WESTBANK

     To: PINNACLE ENTERTAINMENT INC
     D/B/A BOOMTOWN BELLE CASINO WESTBANK
     THROUGH ITS REGISTERED AGENT FOR SERVICE:                                        EBR CK#13312
     C T CORPORATION SYSTEM                                                           $39.36
     3867 PLAZA TOWER DRIVE
     BATON ROUGE LA 70816


    PARISH OF JEFFERSON

    You are hereby summoned to comply with the demand contained in the PETITION FOR
    DAMAGES AND REQUEST FOR NOTICE of which a true and correct copy accompanies this
    citation, or make an appearance either by filing a pleading or otherwise, in the 24th Judicial
    District Court in and for the Parish of Jefferson, State of Louisiana, within FIFTEEN (15)
    CALENDAR days after the service hereof, under penalty of default.


    This service was requested by attorney JONATHAN E. LEY and was issued by the Clerk of
    Court on the 14th day of June, 2019.


                                                         /s/ Giselle A Leglue
                                                         Giselle A Leglue, Deputy Clerk of Court for
                                                         Jon A. Gegenheimer, Clerk of Court



                                                           SERVICE INFORMATION

     (101) CITATION: PETITION FOR DAMAGES AND REQUEST FOR
                                                                                                       190614-5507-7
     NOTICE;

    Received:                  Served:                     Returned:

    Service was made:
                 Personal                            Domicilary

    Unable to serve:
                  Not at this address              Numerous attempts          times
                  Vacant                         — Received too late to serve
                  Moved                          — No longer works at this address
                  No such address                — Need apartment / building number
                  Other                          —


    Service: $                   Mileage: S                       Total: $

    Completed by:                                                            #
                                Deputy Sheriff
    Parish of:




                                    Thomas F. Donelon Courthouse: 200 Derbigny St. : Gretna LA 70053
    Page 1 of 1
     Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 3 of 8
                                                                                                              33




              24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                         STATE OF LOUISIANA

'    DOCKET NOrc—PiLQ               • 012                                            DIVISION:"

                                          MICHAEL JONES, SR.

                                                  VERSUS

                             PINNACLE ENTERTAINMENT, INC. d/b/a
                             BOOMTOWN BELLE CASINO WESTBANK

                                                                                            •.



                                                                                      DEPUTY CLERK

       PET1TION.FOR DAMAGES AND REOUESTIOR,NOTICE.MiltR LOUISIANA
                   CODE OF CIVIL PROCEDURE-ARTICLE 1572

              NOW INTO COURT, through undersigned counsel, comes Petitioner, MICHAEL

    JONES, SR., a person of the full age of Majority, and a resident of the Parish of Jefferson, State

    of Louisiana, who respectfully represents as follows:
                                                                                                                   2

              Made defendant herein is: .

              PINNACLE ENTERTAINMENT, INC. d/b/a BOOMTOWN BELLE CASINO                                             en

    WESTBANK ("BOOMTOWN"), upon information and belief, a foreign corporation, licensed to
                                                                                                                   a
    do and actually doing business within the Parish of Jefferson, State of Louisiana, which owned the

    subject property at all times relevant herein.



              Jurisdiction and Venue are proper pursuant to Louisiana Code of Civil Procedure articles             co

    6, 42, 73, 74, and 76. Venue lies with this Court because a substantial part of the events giving
                                                                                                                   cft
    rise to the claim occurred in this district and parish.

                                                                                                                   0
                                                                                                                   0
              Defendant herein is indebted unto Petitioner in an amount sufficient to fidly compensate

    him for all general and special damages, including, but not limited to, legal interest and court costs,

    judicial interest, and any other damages reasonable under the premises, for the following reasons,

    to wit:
 Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 4 of 8




                                                rv.
       On or about December 29, 2018, Petitibner, MICHAEL JONES, SR., was a guest on the

property owned by Defendant, BOOMTOWN, located at 4132 Peters Road, Harvey, Louisiana

70058. Mr. Jones was lawfully on the premises and was walking into through the establishment's

main entrance when he slipped and fell due to rainwater on the floor.

                                                 V.

       As a result of the fall, Petitioner, MICHAEL JONES, SR., suffered serious injuries to his

brain and/or head, neck, left shoulder and/or arm, and back.

                                                VI.

       At all times relevant herein, the subject premises were owned by, and in the custody, care,

and control of Defendant, BOOMTOWN.

                                                VII.




                                                                                                         24thi-Filed: 051071201911:32:33 Case:-796012Div:C Atty:034869 JONA7HAN E LEY
       Petitioner avers that the sole proximate cause of the aforementioned accident was the

negligence of Defendant, BOOMTOWN, in the following non-exclusive, list of particulars:

       A.      Failure. to warn Petitioner of an unreasonably dangerous condition that existed on

               the premises;

       B.      Failure to maintain the premises in a reasonably safe condition;

       C.      Creating an unreasonably dangerous condition on the premises;

       D.      Failing to adequately or properly inspect the premises for the presence of an

               unreasonably dangerous condition;

       E.      Defendant knew or should have known of the hazardous condition on the floor of

               the testroorn as the puddle had been there for such a period of time, before Petitioner

               sustained damages, that it would have been discovered if Defendant had exercised

               reasonable prudence and care;

       F.      Failing to inspect, repair, and/or maintain an area frequented by liatrons free from

               unreasonably dangerous conditions;

       O.      Failing to supervise and/or train its employee(s) and manager(s) in inspecting,

               cleaning, maintaining, and/or revamping to keep an area frequented by customers

                                                  2.
      Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 5 of 8
•:




                    free from unreasonably dangerous conditions;

            H.      Failing to take all reasonable precautions to avoid injuries to Petitioner and other

                    guest patrons on the premises;

            L       Any and. all acts and omissions as will be shown at the trial on the merits, all of

                    which were in contravention of the exercise of due care, prudence, and in violation

                    of the laws of the State of Louisiana and Parish of Jefferson, which are specifically

                    pleaded as if and as though copied in extenso.

                                                     VIII.

            Defendant, BOOMTOWN's acts of negligence or other fault render it liable for damages

     caused by the defect or ruin of the property, which was owned and in the custody and control of

     Defendant, BOOMTOWN, Actordingly, BOOMTOWN's negligence renders BOOMTOWN

     liable for the damages caused by the vices or defects of the property.

                                                     IX.

            Upon information and belief, Defendant, BOOMTOWN either created the unreasonably

     dangerous conation or had actual notice of .the unreasonably dangerous condition. In the

     alternative, BOOMTOWN had constructive notice of the unreasonably dangerous condition

     because it existed for such a period of time, before Petitioner sustained drunages, that it would

     have been discovered it BOOMTOWN had exercised reasonable prudence and care.

                                                -    X:

         • In the alternative, adefect or vice in the premises owned, operated, controlled by, and under

     the custody and control ofDefendant, BOOMTOWN, caused Petitioner's damages, which could

     have been prevented had BOOMTOWN exercised reasonable care in keeping the preniises free

     from ruin, vice, or defect.

                                                     Xl.

            Moreover, upon •information and belief, Defendant, BOOMTOWN knew or should have

     known that Petitioner, as a guest of the subject premises, would be traversing the area of the

     property and, therefore, it was reasonably foreseeable that he wouldlikely be injured as a result of

     the unreasonably dangerous condition.
                                                                                              (ci
                                                      3
 Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 6 of 8




                                                 XII.

       The defect in the premises renders the Defendant, BOOMTOWN, liable herein for the

injuries to and damages suffered by Petitioner, MICHAEL JONES, SR.

                                                 XIII.

       Upon information and belief, Defendant, BOOMTOWN, failed to supervise and/or train

its employee(s) and manager(s) in inspecting, cleaning, maintaining, and/or revamping to keep an

area frequented by customers free from unreasonably dangemus conditions. As such, Defendant,

BOOMTOWN, is vicariously liable under the doctrine of respondeat. superior, Louisiana Civil

Code articles 2320; et seq., for the negligence and other fault of its agent(s)/employee(s), jointly,

severally, and in solido:

                                                 XIV.

       Petitioner, MICHAEL JONES, SR., avers that as a direct and proximate result of the




                                                                                                                                                                           HANE LEY
aforementioned accident and acts, he sustained bodily injuries, and requests that this Honorable

Court .award him an. amount sufficient to compensate him in the following, non-exclusive list of




                                                                                                        24thE-Filed: 06/0712019 11:32:33Case: 796012Div:CAtty: 34869 JONAT
particulars:

       A.      Past, present and future physical pain and suffering;

       B.                                                                                                                                                     0
               Past, present and future emotional and mental anguish;

       C.      Past, present and future medical expenses and pharmaceutical bills;

        D.     Past, present and future loss of enjoyment of life;

        E.     Past, present and future disability; and,

        F. ,   Any and all other damages to be proven at trial on the merits.

        Petitioner is entitled to recover and seeks to recover all damages arising out of the

negligence or other fault of Defendant.

                                                 xy.
        Petitioner, MICHAEL JONES, SR., avers amicable demand was made on Defendant,

BOOMTOWN, through its third-party claims administrator, Cannon .Cochran Management

Services, Inc. (who is not a party to this lawsuit), to no avail.



                                                   4
                        Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 7 of 8
    ,•••••^44.,
              W4640•11,...www.41.            WIAWAIMAW4A411,141.114.4.                      4                        14 VIA! VA
                                                                                                                                  •
     •




•
                                     •




                                                                                XVI.

                                                                         REQUEST FOR NOTICE,

                                     In accordance with Louisiana Code of Civil Procedure article 1572, Petitioner requests the

                     Court give written notice by certified mail, at least ten days in advance of the date fixed for trial

                     or hearing of the case, whether on exceptions, motions, rules or the merits. Petitioner also requests

                     immediate notice of all orders or judgments, whether interlocutory or final, made or rendered in

                   . this     case upon the rendition thereof, as provided by Louisiana Code of Civil Procedure articles

                     1913 and 1914, including notice ofjudgment, in the event this ease be taken under advisement, or

                     if the judgment is not signed at the conclusion of the trial.

                                    . WilEREFORE, Petitioner, MICHAEL JONES, SR., prays that this Petition for Damages

                     be filed, that the defendant, PINNACLE ENTERTAINMENT, INC. d/b/a 1300MTOWN BELLE

                     CASINO WESTBANK, be served with a copy of this Petition for Damages and be duly ordered

                     to appear and answer same, and, after all legal delays and due proceedings be had, there be

                     judgment herein in fiwor of Petitioner, MICHAEL JONES, SR., and against the defendant,

                     PINNACLE ENTERTAINMENT, INC. d/b/a BOOMTOWN BELLE CASINO WESTBAN1C, in

                     an amount sufficient to fully compensate Petitioner for his general and special damages, and for

                     all other damages that will be proved at the trial of this matter, together with legal interest from

                     the date of judicial demand, for all costs of these proceedings, including expert witness fees, and

                     for all other legal and equitable relief to which Petitioner is entitled.



                                                                               RESPECTFULLY SUBMITTED:
                                                                               LAW OFFICE OF JOHN W. REDIVIANN, LLC



                                                                                                              4
                                                                                  WARD L. MORENO, #30838
                                                                               TRAVIS J. CAUSEY, JR., #16853
                                                                               JONATHAN E. LEY, #34869
                                                                               CRISMN A. GALLEGUELLOS, #3769I
                                                                               KELLY S. RIZZO, #33388
                                                                               1101 Westbank Expressway
                                                                               Gretna, Louisiana 70053 '
                                                                               Telephone: 604) 500-5000
                                                                               Facsimile:     (504) 433-5556
                                                                               Attorneys for Petitioner, Michael Jones, Sr.
                                                                                  5
                           Case 2:19-cv-11578-ILRL-JVM Document 1-2 Filed 07/08/19 Page 8 of 8
                  1....•••••• • VOIAWA•••••••••• ....... • • .......gl•LWAVANAIWOVW
•••••••••••........                                                                   11WWLW   ,
             •




 •      •
. •
         •




                         PLEASE SERVE: •

                        PINNACLE ENTERTAINMENT, INC.
                        d/b/a BOOMTOWN BELLE CASINO WESTBANK
                        Through its Registered Agent for Service:
                        C T Corporation System                  •
                        3867 Plaza Tower Drive
                        Baton Rouge, LA 70816




                                                                                                                                  24th E-Filed: 06/0712019 11:32:33Case: 796012 Div:CAny:034869 JONATHANELEY




                                                                                      6            k.np.s %MP PP TNP 0R1G1 N
                                                                                                                 OFF? EA.!
                                                                                                    4104•1°
                                                                                                   4,

                                                                                                            DEPUTY CLERK
                                                                                                   24TH JUDICIAL DISTRICT COURT
                                                                                                       PARISH OF JEFFERSON. LA
